Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 23, 2022

                                    No. 04-22-00176-CV

                           Adonis Zuniga GOLDWATER, M.D.,
                                        Appellant

                                              v.

Sylvia G. VALDEZ, Individually and as Administrator of the Estate of Josefina Leonor Trevino
                                       Gonzalez,
                                       Appellee

                 From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2020CVB001938D3
                       Justice Sandee Bryan Marion, Judge Presiding


                                       ORDER
        In this accelerated appeal, appellee’s brief originally was due to be filed on May 23,
2022. On May 20, 2022, appellee filed an unopposed motion requesting a thirty-day extension of
time to file the brief. Appellee’s motion is GRANTED, and appellee is ORDERED to file her
brief no later than June 22, 2022. Appellee is advised that further requests for an extension
of time to file the brief will be disfavored.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of May, 2022.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court